     Case 6:17-cv-00448-MC       Document 83-1   Filed 01/04/19   Page 1 of 19
FREYD v. UNIVERSITY OF OREGON                                               6:17-cv-448-MC
JENNIFER JOY FREYD                                                               2/14/2018
                                                                                           1


         IN THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF OREGON

                   Eugene Division


    JENNIFER JOY FREYD,                 )
                             )
            Plaintiff,       )
                             )
    v.                              )   Case No. 6:17-cv-448-MC
                        )
    UNIVERSITY OF OREGON,               )
                        )
          Defendant.    )




    VIDEOTAPED DEPOSITION OF JENNIFER JOY FREYD

           Taken in behalf of the Defendant

                  February 14, 2018




                Aufdermauer Pearce Court Reporting, Inc.
                              503-545-7365
                                                                     Ex. A, Page 1 of 19
                                            Decl. of P. Barran in Support of Reply Memo
           Case 6:17-cv-00448-MC                            Document 83-1        Filed 01/04/19          Page 2 of 19
FREYD v. UNIVERSITY OF OREGON                                                                                        6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                                        2/14/2018
                                                                    2                                                                        4
  1         BE IT REMEMBERED THAT, pursuant to Federal Rules                 1                  PROCEEDINGS
  2    of Civil Procedure, the deposition of JENNIFER JOY FREYD              2
  3    was taken before Tamara Aufdermauer Pearce, OR CSR No.
  4
                                                                             3              THE VIDEOGRAPHER: We're on the record. The
       90-0199, WA CCR No. 2141, on Wednesday, February 14,
  5    2018, commencing at the hour of 8:56 a.m., the                        4          time is approximately 8:56 a.m. on Wednesday,
  6    proceedings being reported at Johnson Johnson Lucas &                 5          February 14th, 2018. This begins the video
  7    Middleton, 975 Oak Street, Suite 1050, Eugene, OR 97401.              6          deposition of Jennifer Joy Freyd in the Matter of
  8                   APPEARANCES
  9                                                                          7          Jennifer Joy Freyd versus University of Oregon,
       JOHNSON JOHNSON LUCAS & MIDDLETON
       Jennifer Middleton                                                    8          being heard in the United States District Court,
 10    jmiddleton@justicelawyers.com                                         9          District of Oregon, Eugene Division, Case No.
       975 Oak Street, Suite 1050                                           10
 11    Eugene, OR 97401                                                                 6:17-cv-448-MC.
       541.683.2506                                                         11              This deposition is being held at 975 Oak
 12       Counsel for Plaintiff                                             12          Street, Suite 1050, Eugene, Oregon, and is being
 13    BARRAN LIEBMAN LLP                                                   13          taken by counsel for defendant.
       Paula A. Barran
 14    pbarran@barran.com                                                   14              Your videographer is Zach Hoover and your court
       Shayda Zaerpoor Le                                                   15          reporter is Tammy Aufdermauer Pearce. We're with
 15    sle@barran.com                                                       16          Aufdermauer Pearce Court Reporting.
       601 SW 2nd Avenue, Suite 2300
 16                                                                         17              Counsel, please introduce yourselves and your
       Portland, OR 97204
       503.228.0500                                                         18          affiliations, then the court reporter will
 17       Counsel for Defendant                                             19          administer the oath.
 18
                                                                            20              MS. MIDDLETON: Jennifer Middleton for
 19
 20    ALSO PRESENT: Zachary Hoover, Videographer                           21          plaintiff.
 21                                                                         22              MS. BARRAN: Paula Barran for defendant.
 22                     * * *                                               23              MS. LE: Shayda Le for defendant.
 23
 24                                                                         24    ///
 25                                                                         25    ///


                                                                    3                                                                        5
 1                 EXAMINATION INDEX                                         1
 2
                                                                                               JENNIFER JOY FREYD,
                                        Page                                 2
 3    Examination by Paula Barran                  5                              having first been sworn by the Certified Court Reporter,
 4                    * * *                                                  3    was examined and testified as follows:
 5                   EXHIBIT INDEX
 6
                                                                             4
      No.       Description                   Page
 7    Exhibit 1 Collective Bargaining Agreement      212                     5                     EXAMINATION
              between The University of Oregon and                           6
 8            United Academics, AAUP/AFT, AFL-CIO,                                BY MS. BARRAN:
              dated July 1, 2013, through June 30,                           7    Q. Good morning, Professor Middleton. This is the time
  9           2015, UO-FREYD002852-2942
 10
                                                                             8      that we set -- boy, am I sorry for that. Let me
      Exhibit 2 Department of Psychology Review,      225
              Promotion and Tenure Procedures and                            9      start that all over again. This is the case of the
 11           Guidelines, Approved 3/29/2017,                               10      Jennifers.
              FREYD000341-352
 12                                                                         11          Good morning, Professor Freyd, I apologize for
      Exhibit 3 Department of Psychology: Policies  245                     12
 13           and Procedures, UO-FREYD003589-3602                                   that. This is the time that we've set aside with
 14   Exhibit 4 Email from Jennifer Freyd to Ulrich 252                     13      your counsel for the deposition in the lawsuit that
              Mayr dated 5/11/2017, re literature                           14
 15           on gender on salary negotiations,
                                                                                    you've brought against the University of Oregon.
              with attachments, UO-FREYD003465-3494                         15          I want to give you a sense that we will
 16
                                                                            16      probably spend the day trying to help me understand
      Exhibit 5 Faculty Retention Salary Adjustment   263
 17           dated 1/30/2014, FREYD000437-438                              17      what your claims are, so it's very important for you
 18   Exhibit 6 Letter dated 17 March 2005 from       272                   18      to give me as complete answers as you can because
              Jennifer J. Freyd to Marjorie and
 19           Executive Committee re upcoming merit                         19      this is my only chance to take your testimony prior
              reviews and my salary,                                        20      to trial in this case.
 20           FREYD000310-311
 21   Exhibit 7 Email from Jennifer J. Freyd to     274                     21          Will you do that for me?
              Ulrich Mayr dated 5/4/2014, re                                22    A. Yes.
 22           salary, UO-FREYD001065-1067
 23                                                                         23    Q. When you look at compensation and you talk about the
      Requested information: NONE                                           24      compensation disparities about which you have been
 24
 25   Instruction by counsel: NONE                                          25      complaining, can you tell me whether you are looking

                                                                                                                  2 (Pages 2 to 5)
                                     Aufdermauer Pearce Court Reporting, Inc.
                                                   503-545-7365
                                                                                                 Ex. A, Page 2 of 19
                                                                        Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                Document 83-1             Filed 01/04/19        Page 3 of 19
FREYD v. UNIVERSITY OF OREGON                                                                           6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                           2/14/2018
                                                          34                                                                36
  1     University of Oregon, was she the highest paid             1       that funds the university, is it your belief that
  2     faculty member?                                            2       that is irrelevant to compensation?
  3   A. I don't -- I don't even know that. I only know from       3     A. Yes, because my job duty is to do research, it is
  4     2014 she was.                                              4       not to fund the University of Oregon. I have never
  5   Q. So at least from 2014 to the end of her employment        5       been told, and I would be astonished if I was told,
  6     she was the highest paid faculty member?                   6       that it was my job duty to provide money to the
  7   A. I believe so.                                             7       University of Oregon.
  8   Q. Did you ever in your research look at what her            8           It is my job duty to do research, and to the
  9     compensation level was?                                    9       extent that I request grant money, which generally
 10   A. Yes.                                                     10       is taxpayer dollars, that money needs to be to
 11   Q. Why did you only go back to 2014?                        11       support research. It needs to be to support
 12   A. That was the data that I had in -- I was looking --      12       science. It would be, I believe, an ethical problem
 13     in 2014, I was looking at 2014 data. It didn't            13       if I requested money to support the University of
 14     occur to me to go back and look at her numbers in         14       Oregon.
 15     the prior years.                                          15     Q. When money comes into -- from, say, a federal grant,
 16   Q. You have from time to time presented graphs and          16       when you have a large federal grant that comes to
 17     charts to the department in your discussions about        17       the department, what activities does that grant
 18     compensation. When is the first time you put such a       18       fund?
 19     graph or chart together?                                  19     A. The -- it depends on the particular grant, and
 20   A. I'm not sure.                                            20       the -- the funding that -- the spending for the
 21   Q. Approximately how long ago were you starting to          21       grant is determined by what the PI says they're
 22     present written objections about your compensation?       22       going to do. So it could be to hire a student to
 23   A. I believe the first time was sometime in the late        23       help collect data, it could be to buy equipment, it
 24     eighties or early nineties. What I don't remember         24       could be to pay participant costs. It is for the
 25     is if I had a graph. I don't remember.                    25       cost of conducting scientific research.

                                                          35                                                                37
  1   Q. When you do -- when you have done graphs or charts        1     Q. During the period of time that that is happening, is
  2     of compensation to present your view that you are          2       there a benefit to the university from these
  3     underpaid because of your gender, what factors have        3       external grant funds?
  4     you used for those graphs or charts?                       4     A. The University of Oregon gets something called
  5   A. Seniority and salaries have generally been the            5       indirect costs that are negotiated, and the
  6     factors. And seniority, usually I think we looked          6       justification for those costs is to provide the
  7     at -- or I looked at, depending on which one it was,       7       support necessary to do the research.
  8     either years in rank or years since Ph.D., depending       8          I believe that when professors do good research
  9     on which one it was.                                       9       the University of Oregon benefits because it is the
 10   Q. If you used different factors, your charts would         10       mission of the University of Oregon to produce
 11     look different?                                           11       world-class research. So to the extent that those
 12   A. A little bit, yeah.                                      12       indirect funds are actually leading to more
 13   Q. If you used, for example, grant dollars into the         13       research, that's a benefit to the University of
 14     university, would they look very different?               14       Oregon.
 15   A. I have no idea. That would be a pretty strange way       15     Q. What else -- what other benefits -- monetary
 16     to do it.                                                 16       benefits come from attracting grant dollars?
 17   Q. Tell me why you think it would be a strange way to       17     A. I don't think I understand your question. The
 18     do it.                                                    18       cost for -- some research projects cost money and
 19   A. Because it's not our job duty. Our job duties are        19       that money that comes in allows those research
 20     service, research, and teaching. That would be like       20       projects to occur that might not otherwise be able
 21     putting in somebody's height or body weight. It's         21       to occur.
 22     not our job duty.                                         22     Q. Have you in your years with the University of Oregon
 23   Q. Well, height or body weight is one thing, but if I'm     23       seen faculty members recruited to other institutions
 24     bringing in -- let's say I'm a faculty member and I       24       because they have large grants that -- that they
 25     bring in a million dollars' worth of grant money          25       control?

                                                                                                 10 (Pages 34 to 37)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                         Ex. A, Page 3 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                 Document 83-1            Filed 01/04/19       Page 4 of 19
FREYD v. UNIVERSITY OF OREGON                                                                           6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                           2/14/2018
                                                           38                                                                40
  1   A. I have no knowledge of that. If that's a basis for        1      for the grant when it came?
  2     recruitment, nobody has told me that.                      2    A. Start-up costs?
  3   Q. Well, have you seen people who have controlled large      3    Q. Sure, build a lab, hire people, bring in graduate
  4     amounts of grant money go to other institutions?           4      students.
  5   A. Yes.                                                      5          MS. MIDDLETON: Objection again.
  6   Q. Who -- who has -- in your experience, has controlled      6    A. When people are first hired, there's start-up costs.
  7     a lot of grant money and gone to another                   7      I've never heard of a start-up cost for a new grant,
  8     institution?                                               8      but maybe there are. I'm not aware of that.
  9   A. Oh, boy. There were -- well, I don't know exact           9    BY MS. BARRAN:
 10     grant money they had at the time they left, but           10    Q. Have you brought in an external grant?
 11     there were two cognitive neuroscientists in my            11    A. As a university professor, yes.
 12     department, both with the first name Ed, Ed Awh,          12    Q. And have there been things that you have had to do
 13     spelled A W H, and Ed Vogel, and they together left       13      to start up?
 14     and went to the University of Chicago a couple years      14    A. I just don't think I understand the question. I
 15     ago, and it is my belief that they had grant money.       15      mean --
 16   Q. Were -- did you personally view their departure to       16    Q. Sure.
 17     be a loss to the University of Oregon?                    17    A. There's lots I have to do to do research. So if I
 18   A. Yes.                                                     18      get a grant for a new project, I might have to buy
 19   Q. Tell me what -- what you personally perceived to be      19      some new equipment or I might have to post an
 20     the loss when the -- when Ed and Ed went to the           20      advertisement to hire somebody, so if that's what
 21     University of Chicago.                                    21      you mean, then yes.
 22   A. My personal belief was it was a loss because they        22    Q. How many people have you been in a supervisory,
 23     were world-class scientists and they were doing good      23      employer/employee supervisory relationship to, let's
 24     research, and the University of Oregon is an R1           24      take it year by year. At present, do you have
 25     institution, which means we are a research                25      employees that you supervise?


                                                           39                                                                41
  1     university with ambitions to be one of the best in         1    A. Yes.
  2     the world. We want to be -- retain our membership          2    Q. How many and who are they?
  3     in the AAU, which is the Association of                    3    A. I have one employee that is consistently my employee
  4     University -- AAU, American Association of                 4      who is -- her -- her title is lab manager. I have
  5     Universities, and it's very important for these            5      term by term different graduate students assigned to
  6     goals and missions to have world-class scientists          6      me for different duties, and that varies term by
  7     doing world-class research, so losing two really           7      term.
  8     good scientists was a loss to the University of            8    Q. When the grad student -- when the grad students are
  9     Oregon.                                                    9      assigned to you, are they employees or are they
 10   Q. Did -- to your knowledge, did the grant money follow     10      working on a scholarship or fellowship?
 11     Ed and Ed to the University of Chicago?                   11    A. Well, they're -- they're graduate employees, so
 12   A. I don't know. Most grants would follow PIs, but not      12      usually. I mean I have also other graduate students
 13     all.                                                      13      I supervise, but -- so they are paid by the
 14   Q. Were there funds that had been expended at the           14      University of Oregon for some number of hours to do
 15     University of Oregon to -- as start-up costs for the      15      work.
 16     work that they were doing with their funding?             16    Q. Have you -- have you ever in your career in the
 17         MS. MIDDLETON: Objection to the form of the           17      department of psychology supervised post doctoral
 18     question.                                                 18      fellows?
 19   A. I -- I actually just don't understand the question       19    A. Yes.
 20     or the objection. I just don't understand the             20    Q. When?
 21     question.                                                 21    A. It was some time ago, and I don't know the exact
 22   BY MS. BARRAN:                                              22      year.
 23   Q. Okay. There's a grant that comes, the PI leaves.         23    Q. What were -- what was your supervisory relationship
 24   A. Yeah.                                                    24      for?
 25   Q. Has the University of Oregon had any start-up costs      25    A. For?


                                                                                                 11 (Pages 38 to 41)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                         Ex. A, Page 4 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                Document 83-1             Filed 01/04/19       Page 5 of 19
FREYD v. UNIVERSITY OF OREGON                                                                           6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                           2/14/2018
                                                          66                                                                68
  1   Q. Are there any more that you haven't told me about?        1      bargaining agreement?
  2   A. So I -- I -- you know, for a long time I've been in       2    A. No, I'm not saying that.
  3     the psychology department and we've talked many            3    Q. Okay. Had -- had you had some kind of a side
  4     times as a faculty about salaries, salary                  4      agreement with the university before the union came
  5     compression, all sorts of things, and in every             5      in?
  6     single conversation it has been assumed that               6    A. What do you mean? I don't even know what "a side
  7     seniority is a factor. And by that, I mean it's            7      agreement" means.
  8     been, when -- when there have been graphs, when            8    Q. Well, an agreement about your compensation. So you
  9     we've talked about it, seniority is always assumed         9      told me about the one-pager. Is there anything else
 10     to be a factor.                                           10      that you viewed as a contract, an agreement between
 11   Q. The question, again, is persons who set your salary      11      you and the University of Oregon?
 12     and what they have told you.                              12    A. I would say there was an understanding. So every
 13   A. Right, so that -- I mean I don't know what you mean      13      time we are asked to do -- prepare materials for a
 14     by "set my salary," because I'm actually not sure         14      merit review, it is communicated to us what -- what
 15     who does set my salary, but people who have some say      15      is valued by -- by the assignment of what we are --
 16     in sal -- apparently have some say in salary, for         16      information we are to provide. And when I served on
 17     instance the department executive committee, which        17      the executive committee and I made ratings for
 18     I've served on, the dean, the department head, in         18      people, it was communicated what we are to value at.
 19     all those instances that I can recall, the                19      We have certain policies that say what -- what
 20     discussions were occurring in the context in which        20      should be considered for merit raises, what should
 21     of course seniority was a factor. There wasn't a          21      be considered for promotion. Each of those
 22     need to say it was a factor any more than there           22      constitutes, in some sense of the word, agreement.
 23     would be a need to say that doing your job well is a      23          If that's what you mean, then those
 24     factor.                                                   24      conversations occur quite frequently and -- and all
 25   Q. Does the bargaining agreement -- are you familiar        25      the time.


                                                          67                                                                69
  1     with your collective bargaining agreement?                 1          If you mean some sort of quid pro quo, "If you
  2   A. I know it exists; I've looked at it. I don't have         2      do X, you'll get paid Y," then no, I'm not.
  3     it memorized because it's long.                            3    Q. When you sat on the executive committee -- tell me
  4   Q. Do you know anything in the context of the                4      first what years you sat on the executive committee.
  5     collective bargaining agreement that says how salary       5    A. I don't remember.
  6     is to be considered in compensation?                       6    Q. You said that you were rating people. Was that for
  7   A. No.                                                       7      compensation analysis purposes?
  8   Q. Do you know -- do you have any -- are there any           8    A. I believe we did merit ratings that year, or one of
  9     other agreements or promises that the university has       9      those years.
 10     made to you about your compensation other than the        10    Q. So based on that experience, when you rated people,
 11     bargaining agreement?                                     11      tell me all of the factors that informed your rating
 12   A. Well, when I first came I signed a contract with the     12      of your peers.
 13     university, and until the more recent bargaining          13    A. Service, teaching, and research.
 14     unit, I assumed that contract was what was guiding        14    Q. So how -- break those down for me, please.
 15     things.                                                   15    A. So for service, we look at people's contributions to
 16   Q. What did that contract look like?                        16      the functioning and running of the department, the
 17   A. It was about a page.                                     17      university, and the field, and even the community.
 18   Q. Did it say what your -- how your compensation was        18    Q. Would you look at how many other people might have
 19     going to be determined?                                   19      been reliant upon that individual?
 20   A. Not that I recall. I don't recall.                       20    A. No. We looked at contributions to the functioning
 21   Q. Do you have any -- so we have, presently, bargaining     21      of these various entities, so being on a committee
 22     agreements, correct?                                      22      that had a lot of work to create a new curriculum,
 23   A. Correct.                                                 23      or serving as the convenor of a national conference,
 24   Q. Do you know -- are you saying that you have some         24      those sorts of things.
 25     side agreement with the university that is not the        25    Q. When you're looking at the importance to the

                                                                                                 18 (Pages 66 to 69)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                         Ex. A, Page 5 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                Document 83-1            Filed 01/04/19       Page 6 of 19
FREYD v. UNIVERSITY OF OREGON                                                                           6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                           2/14/2018
                                                          78                                                                80
  1     contribution to the field or the University of            1      Fisher has brought into the university.
  2     Oregon than Phil Fisher's.                                2    A. I have no idea.
  3   Q. Do you believe that his research contribution is         3    Q. If I told you that it was dramatically higher than
  4     less than yours?                                          4      yours, would you have any -- any way to -- to
  5   A. I don't think he's quite as senior than me. I don't      5      contradict that?
  6     think he's had necessarily as much of an influence        6    A. No.
  7     in theory building, but I think he's made important       7    Q. If the University of Oregon considers external grant
  8     contributions, and I -- I feel we are -- we are on a      8      dollars to be a factor in compensation, is it
  9     par is how I'd put it.                                    9      possible that Phil Fisher exceeds you on that score?
 10   Q. With respect to Phil Fisher, so over the course of      10          MS. MIDDLETON: Object to the form of that
 11     your career at the University of Oregon in terms of      11      question.
 12     dollars, how much external grant funding have you        12    A. I have never been told that the University of Oregon
 13     brought into the University of Oregon?                   13      is compensating us based on grant dollars. As I've
 14   A. I don't actually have that information.                 14      explained to you, my understanding of grants is not
 15   Q. Give me a ballpark.                                     15      that they're an end, but they're a means, and that
 16   A. In a time period, or what --                            16      they're a means specifically for scientific
 17   Q. Tell me over the last 10 years.                         17      research.
 18   A. So I don't think I have had any -- well, I have had     18          MS. BARRAN: Can you read my question back,
 19     something they now call a grant, and I've actually       19      please?
 20     had it for all 10 years but they changed it --           20          (The reporter read back as follows:
 21     changed it and now call it a grant.                      21           If the University of Oregon considers external
 22         I have had private donations made to an account      22           grant dollars to be a factor in compensation,
 23     in my name in the foundation, and I have been            23           is it possible that Phil Fisher exceeds you on
 24     involved in the -- in the acquisition of grants for      24           that score?)
 25     quite a number of my students. Dollar values, I          25          MS. MIDDLETON: Same objection.


                                                          79                                                                81
  1     really would have to go look on -- look on                1          THE WITNESS: So this is an if clause, and so
  2     something.                                                2      yes, if they consider that, then yes, it is
  3   Q. So Professor Freyd, when you were talking about the      3      possible.
  4     foundation, is that the University of Oregon              4    BY MS. BARRAN:
  5     Foundation?                                               5    Q. Did Professor Fisher have offers from other
  6   A. Yes, it is.                                              6      institutions?
  7   Q. So that's -- and is that grant awarded by the            7    A. I've been told so. I don't have firsthand
  8     university?                                               8      information.
  9   A. No, it's external philanthropy.                          9    Q. What have you been told about Professor Fisher's
 10   Q. You said that you have had this for many years.         10      offers from other institutions?
 11     What's the dollar figure?                                11    A. Very little, that they existed.
 12   A. The -- the dollar figure that has come in in total?     12    Q. Who told you?
 13   Q. Yes. Let's take a 10-year time period.                  13    A. Rumor mill.
 14   A. I don't know in 10 years. I don't know.                 14    Q. Did anybody tell you what the institution was?
 15   Q. Tell me what you can tell me.                           15    A. No.
 16   A. I mean the total over the time this account has         16    Q. Okay. Do you know whether he received an offer from
 17     last -- has been in existence has been over              17      the University of Oregon to retain him rather than
 18     $250,000, but I don't know what years those numbers      18      let him go to another institution?
 19     have come in.                                            19    A. Again, I believe so, based on the rumor mill.
 20   Q. It could just be $25,000 over --                        20    Q. In the case of Phil Fisher, do you believe it was to
 21   A. 250.                                                    21      the value of the University of Oregon to retain him
 22   Q. But could it be $25,000 per year, or is it 250 per      22      as a faculty member in psychology?
 23     year?                                                    23    A. Yes.
 24   A. No, it varies totally year by year.                     24    Q. Can you tell --
 25   Q. Tell me the total number of grant dollars Phil          25    A. But -- but I don't know -- I'm a little worried

                                                                                                21 (Pages 78 to 81)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                        Ex. A, Page 6 of 19
                                                               Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                Document 83-1             Filed 01/04/19       Page 7 of 19
FREYD v. UNIVERSITY OF OREGON                                                                           6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                           2/14/2018
                                                          82                                                                 84
  1     about what do you mean by "to retain him." At any          1      duties to include.
  2     cost, or that we got -- that he stayed? It was             2    A. He -- he writes reports, he runs faculty meetings,
  3     certainly of value that he was -- stayed. I cannot         3      he responds to personnel issues, probably lots more.
  4     weigh in on whether a particular retention package         4      It's a busy job.
  5     was -- was appropriate because I just don't have           5    Q. Because a lot of faculty come in with a lot of
  6     that information.                                          6      problems to the department head?
  7   Q. Is that something that you would leave to others to       7    A. Yeah, one of the reasons.
  8     evaluate whether the retention package was                 8    Q. You would be one person who used his time on issues
  9     appropriate or not?                                        9      relating to your status in the university?
 10   A. I just don't know what the retention package was.        10    A. Used his time? I guess you could say that.
 11   Q. Let's -- let's go back to what you do know. Given        11    Q. Do others come in and talk to him about their issues
 12     your understanding of the field and the university        12      or concerns at the university in their department?
 13     at which you work, is the University of Oregon            13    A. I imagine they do. Ulrich has never told me in
 14     psychology department better off with Phil Fisher or      14      detail about his experience, other department heads
 15     without Phil Fisher?                                      15      have. I've heard at great length from some other
 16   A. At a certain price, do you mean, or just in an           16      department heads about how much time they put into
 17     absolute sense?                                           17      personnel issues.
 18   Q. Absolute sense.                                          18          MS. MIDDLETON: If you don't know, don't guess
 19   A. Yes, we're better off with him.                          19      or speculate.
 20   Q. And tell me what factors would cause you to say that     20          THE WITNESS: Okay. I don't know about Ulrich;
 21     we would want to keep Phil Fisher.                        21      he's never told me.
 22   A. Phil Fisher is a good colleague. He -- he is -- he       22    BY MS. BARRAN:
 23     contributes to the intellectual life of the               23    Q. Tell me what your complaint is about your
 24     department, he mentors -- he attracts good graduate       24      compensation relative to Ulrich.
 25     students, he mentors good graduate -- mentors them,       25    A. Ulrich is paid or was, and I think probably still


                                                          83                                                                 85
  1     he publishes good research, he teaches, he                 1      is, more than me, and his -- his contributions to
  2     contributes, he's a good colleague.                        2      the field have not, in my opinion, merited his
  3   Q. If you were responsible for the department and Phil       3      getting paid more than me, considering my seniority.
  4     Fisher was about to go someplace else, would you           4    Q. Do you think that your accomplishments and his
  5     consider it worth an effort to retain him at the           5      accomplishments are at parity?
  6     University of Oregon?                                      6    A. I think that we have some different duties right
  7   A. Yes.                                                      7      now. Department heads get teaching releases in
  8   Q. You have listed Ulrich Mayr as somebody that you          8      order to do their administrative service, and so
  9     believe you are underpaid in relationship to. Is           9      he's doing some things that are different than what
 10     that accurate?                                            10      I'm doing, but this is also understood as a
 11   A. Yes.                                                     11      temporary role that -- that he has, that he'll go
 12   Q. And has that been, as far as you know, for the           12      back to the faculty.
 13     entirety of your career as a full professor?              13    Q. Well, for the period of time that he has had this
 14   A. Sorry, I don't know. I don't know.                       14      department head duty, are you saying that it's not
 15   Q. Does Ulrich Mayr have a job that you don't have?         15      really apples to apples?
 16   A. He's currently serving as department head.               16    A. It is my understanding that our base salary is --
 17   Q. For what period of time has he been serving as           17      and -- and stipends that have to do with research
 18     department head?                                          18      are based on our standard job duties and that
 19   A. Well, I believe this is his fourth year, although he     19      administrative work is compensated through stipends
 20     took one term off.                                        20      and teaching releases. So based on my understanding
 21   Q. Have you ever been a department head?                    21      there, I don't think that he has contributed more on
 22   A. No.                                                      22      research, teaching, or service as a whole, given
 23   Q. Do you know what his duties as department head are?      23      that trade-off.
 24   A. I have a pretty good idea.                               24    Q. In -- tell me first where you got that
 25   Q. Tell me what you understand his department head          25      understanding.


                                                                                                 22 (Pages 82 to 85)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                         Ex. A, Page 7 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                Document 83-1            Filed 01/04/19       Page 8 of 19
FREYD v. UNIVERSITY OF OREGON                                                                          6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                          2/14/2018
                                                          86                                                               88
  1   A. From watching for 30 years how -- how department         1      hours and that's why there are these trade-offs
  2     heads and other administrators, including myself          2      to -- to even it out.
  3     when I did administrative duties, within the              3    Q. Do they -- are they also more taxing in -- in other
  4     department are -- are -- I don't even know if the         4      ways, to your understanding?
  5     right word is "compensated" -- how -- how -- we are       5    A. I just don't know. I -- I think, for instance, it
  6     given -- how the trade-offs are made.                     6      depends on one's emotional makeup how they feel.
  7         So sometimes one of us takes a job that               7      Some people I think thrive as department heads and
  8     requires more time than others, and then some kind        8      others find it draining.
  9     of trade-off is made to make that possible.               9    Q. Do you know some who find it very burdensome?
 10         So one couldn't be a department head and also        10    A. Not currently.
 11     still teach. There just wouldn't be enough time.         11    Q. In terms of the compensation paid to Ulrich Mayr, is
 12   Q. Do you have any sense of the approximate percentage     12      it your position in this lawsuit that you should be
 13     of Ulrich's time that is spent doing department head     13      at parity with him, or should you make more than
 14     duties?                                                  14      Ulrich?
 15   A. No.                                                     15    A. I think that my salary should be more, to the extent
 16   Q. I mean could it be 90 percent of his time is in his     16      I have more seniority.
 17     role as department head?                                 17    Q. If seniority is taken out of the equation, do you
 18   A. It -- it's possible, but I also know that because       18      think that you should be paid more or less or equal
 19     department head duties tend to take a toll on            19      to Ulrich?
 20     people's research productivities that he had a term      20    A. I -- putting aside his administrative stipend and
 21     in order to focus on research, and presumably during     21      taking salary our of the equation, I think I should
 22     that term that's mostly what he was doing.               22      be paid equally -- I'm sorry, taking seniority out
 23   Q. So when you're a department head, it -- you don't       23      of the equation.
 24     have enough time to teach and you don't really have      24    Q. Did Ulrich Mayr receive an offer from another
 25     enough time to do your research the way you want to.     25      institution to your knowledge?


                                                          87                                                               89
  1     Is that -- am I understanding that?                       1    A. I believe he did.
  2         MS. MIDDLETON: Objection to the form of the           2    Q. Tell me what you know about that.
  3     question.                                                 3    A. I believe it was some years back, and -- at least
  4   A. Yeah, I don't know, but it is my understanding that      4      what I'm aware of. There could have been one I'm
  5     because being department head is -- is historically       5      not aware of. And it was somewhere in Europe, and
  6     taxing on people's research, that -- that Ulrich and      6      he went and he checked it out and decided to come
  7     perhaps others have requested as part of the way --       7      back.
  8     the trade-off plan protected research time.               8    Q. Do you -- do you have any criticism of the
  9   BY MS. BARRAN:                                              9      university for wanting to main -- to retain Ulrich
 10   Q. Is being a department head, to your understanding,      10      Mayr as a faculty member?
 11     also taxing on your stamina or internal                  11    A. No.
 12     relationships?                                           12    Q. Tell me why you say that.
 13         MS. MIDDLETON: Objection to the form of the          13    A. He's a good colleague.
 14     question.                                                14    Q. And when you say somebody's a good colleague, can
 15   A. I just don't know.                                      15      you tell us -- because we want to be as precise as
 16   BY MS. BARRAN:                                             16      we can in the information that is presented in this
 17   Q. Is it a different kind of job from what you do          17      deposition, tell me what factors roll into your
 18     when -- when you're doing your particular duties?        18      statement that somebody is a good colleague.
 19   A. It's -- me personally, or --                            19    A. Okay. So we are -- we are a very strong department,
 20   Q. Yes, you personally.                                    20      and being a good colleague is contributing to the
 21   A. Yeah, okay. So it -- we -- each of us contribute to     21      strength of that -- of the department through the
 22     service in different ways, and numerous service jobs     22      three domains, service, research, and teaching. And
 23     are taxing on one.                                       23      when I say he's a good colleague, I mean that I
 24         It's my understanding that the -- that the           24      believe he contributes to -- to the department in
 25     service requirements of a department head take more      25      those ways. So he's a good researcher, he's a good


                                                                                               23 (Pages 86 to 89)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                        Ex. A, Page 8 of 19
                                                               Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                 Document 83-1            Filed 01/04/19       Page 9 of 19
FREYD v. UNIVERSITY OF OREGON                                                                           6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                           2/14/2018
                                                           90                                                               92
  1     teacher, and he's a good citizen.                          1      earner?
  2   Q. Is he somebody who contributes to the reputation of       2    A. I think over time my wage -- his wage probably
  3     the institution?                                           3      didn't rise as much as mine so he probably wasn't
  4   A. As far as I know, yes.                                    4      paid more than me, but I don't remember.
  5   Q. Is he somebody whose absence would be felt if he          5    Q. But you had previously moved institutions as a
  6     were to go to some other European institution?             6      married person, correct?
  7   A. Yes.                                                      7    A. Correct.
  8   Q. Have -- and let's take the last 10 years. Have you        8    Q. So what -- what caused you to leave Cornell to come
  9     been recruited by any other institution?                   9      to University of Oregon?
 10   A. I have received initial probes from some colleagues      10    A. Well, at the time we had -- we had one very, very
 11     about whether I would consider other institutions.        11      young child. We were -- it was very easy to move,
 12         One of the things that I think is really              12      we didn't have schools involved, and the University
 13     important to understand is that the most common way       13      of Oregon made an extremely attractive offer for us
 14     as far as I know this occurs is there is an initial       14      as a family. I was offered a tenured position and
 15     probe, and if that probe is rejected, that tends to       15      my husband was offered a very good job at the
 16     be the end of it, and I rejected those probes.            16      University of Oregon. It was one of the best
 17   Q. Have you ever in the last 10 years sought an             17      psychology departments in the country and I wanted
 18     opportunity at another institution?                       18      to be on the west coast, so all those factors came
 19   A. For faculty employment?                                  19      together.
 20   Q. Yes.                                                     20    Q. So you say you have had some initial probes in the
 21   A. No.                                                      21      last 10 years. Do you remember approximately how
 22   Q. What keeps you at the University of Oregon? What is      22      many initial probes you received from other
 23     it that keeps you from looking elsewhere?                 23      institutions?
 24   A. Well, until five years ago, I was married to a man       24    A. Nope.
 25     who was employed by the University of Oregon, and it      25    Q. Do you have any idea?


                                                           91                                                               93
  1     seemed unlikely that it would work for both of us to       1    A. No. These come up about -- maybe once a year.
  2     move, and we had -- we were raising a family, and we       2    Q. Can you remember them coming up more frequently than
  3     were settled, and our priorities were to focus on          3      once a year?
  4     our work and our family, and I was able to do my           4    A. No, I -- I have always -- always handled these by
  5     research. I was not impeded in my ability to do my         5      dismissing them as quickly in the process as I
  6     research, to teach, or contribute to the                   6      possibly can and putting it out of my mind.
  7     institution, which is what my goals were. I was not        7    Q. So you -- you told me about the time up until you
  8     impeded in by ability to have a good family life or        8      lost your husband. What about in the years since
  9     raise my family.                                           9      that time, have you continued to dismiss initial
 10   Q. And was this desire to stay in Eugene something that     10      probes?
 11     was a shared decision between you and your husband?       11    A. So for the first couple years after my husband died,
 12   A. Yes.                                                     12      it's pretty much a blur, and I don't think I have
 13   Q. And it was for your career as well as his career?        13      the greatest memory of such things because I didn't
 14   A. Yes.                                                     14      know what I was going to do with my life. So I --
 15   Q. And at that time, you were the primary wage earner       15      I'm not sure, honestly. It's possible, but I also
 16     in the family?                                            16      think people might have been giving me some space.
 17   A. No, we were probably comparable.                         17    Q. Subsequent to that, so let's take the last three
 18   Q. When you say "comparable," tell me how you mean          18      years, have you received initial probes?
 19     that.                                                     19    A. I believe so.
 20   A. I think our salaries were similar.                       20    Q. Okay.
 21   Q. What does similar mean?                                  21    A. I believe there was at least one, but I -- I -- I
 22   A. Similar. I mean it varied probably year by year,         22      have, at this point, no interest in pursuing such
 23     but we were paid about the same amount of money.          23      probes.
 24   Q. Had there been a time in your career at the              24    Q. Why aren't you interested in considering a move?
 25     University of Oregon where you were the primary wage      25    A. I have devoted my career to the University of


                                                                                                24 (Pages 90 to 93)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                         Ex. A, Page 9 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                 Document 83-1           Filed 01/04/19        Page 10 of 19
FREYD v. UNIVERSITY OF OREGON                                                                          6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                          2/14/2018
                                                            98                                                            100
  1     what you mean.                                              1     a woman who has received an offer from another
  2   A. I have seen -- I'm aware of two cases of people who        2     institution and the University of Oregon has not
  3     entertained outside offers and -- and were hoping           3     made a retention offer?
  4     that the University of Oregon would retain them, but        4         MS. MIDDLETON: Objection to the form of the
  5     the University of Oregon failed to give them a              5     question.
  6     retention package that they felt they could accept.         6   A. Not to my knowledge, but I don't have any -- I
  7     And so they left, even though in some sense they            7     wouldn't have any knowledge of that either.
  8     didn't want to, and, I mean, that was pretty tragic         8   BY MS. BARRAN:
  9     to see.                                                     9   Q. But you have known of retention offers within your
 10   Q. Which -- who were those two people?                       10     department?
 11   A. One was Sandy Morgan, who then actually came back         11   A. I have heard about them. You have to understand
 12     later, and the other was actually -- now that I            12     that I'm not -- nobody gives me this information,
 13     think about it, was in psychology a long time ago,         13     it's -- it's rumor mill. I don't get copies of
 14     and that was Morton Gernsbacher.                           14     letters.
 15   Q. Who?                                                      15   Q. Is part of your lawsuit a complaint that there are
 16   A. Morton, but it's a woman, Morti, she went by, but         16     retention offers?
 17     it's Morton, M O R T O N, Morton Gernsbacher.              17   A. No, my lawsuit is about my pay compared to my -- my
 18   Q. And when did the situation with Sandy Morgan happen?      18     peers.
 19   A. Oh, well, it was the first -- she's -- she's since        19   Q. If the offer comes as a -- if your peer is
 20     deceased, but she left the University of Oregon the        20     differentiated from you because of a retention
 21     first -- and then came back. I don't know, I'm bad         21     offer, is that part of your lawsuit?
 22     on dates, maybe 10 years ago.                              22   A. No. I don't -- I don't really understand the
 23   Q. Did she get a retention offer but she just didn't         23     question.
 24     like it?                                                   24   Q. So if Phil Fisher got a big retention offer at a
 25   A. I -- I'm not sure, but I would assume, but I don't        25     time he was going to leave and that accounted for a


                                                            99                                                            101
  1     know.                                                       1     disparity in compensation, are you suing over that
  2   Q. And Morton Gernsbacher, what was that -- when did          2     disparity even though it came because he was
  3     that take place?                                            3     retained by the university?
  4   A. That was around -- probably around 1990.                   4   A. So my lawsuit's not trivial. I'm not suing over any
  5   Q. And did Morton Gernsbacher get a retention offer but       5     one moment. I'm suing over a pattern that's across
  6     just decide not to take it?                                 6     people and across time. I would, like any faculty
  7   A. It's -- you know, I don't know in detail, she never        7     member, live with an inequity for some period of
  8     gave me detail, but as I recall, she did not feel it        8     time with the understanding that things would be
  9     was sufficient to keep her given what outside offer         9     made right.
 10     she was getting.                                           10        So if Phil Fisher was retained in a way that
 11   Q. Have you also been aware of male faculty who have         11     put his salary out of alignment with mine, I
 12     gotten retention offers and not accepted them?             12     wouldn't go sue because I would trust that in the
 13   A. Yes.                                                      13     years ahead things would be made right.
 14   Q. And can you tell me the names of some?                    14        My -- my issue is that there's a -- a lasting,
 15   A. Well, the two Eds I mentioned.                            15     enduring inequity across people, and things are not
 16   Q. They didn't get enough from University of Oregon to       16     right.
 17     stay?                                                      17   Q. When that happens, when somebody -- when the
 18   A. I don't know in their case what their -- they -- I        18     university has to retain somebody and, therefore,
 19     have no knowledge on what the factors were; I just         19     give them a salary increase, what's the period of
 20     know they left.                                            20     time, in your view, that the inequity should be made
 21   Q. Can you think of anybody else who was recruited by        21     right?
 22     another institution and left?                              22   A. I don't have a -- you know, a fixed, rigid number.
 23   A. There was Azim Shariff I think left, and there was a      23     I would expect over a couple of years to see
 24     person named Cliff something who I think left.             24     progress being made.
 25   Q. In the department of psychology, has there ever been      25        Back many years ago, when Gordon Hall was hired


                                                                                              26 (Pages 98 to 101)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                         Ex. A, Page 10 of 19
                                                                 Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                Document 83-1           Filed 01/04/19        Page 11 of 19
FREYD v. UNIVERSITY OF OREGON                                                                          6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                          2/14/2018
                                                        126                                                              128
  1   A. I don't recall anyone saying anything about my            1     have left the University of Oregon out of
  2     husband's salary to me.                                    2     dissatisfaction with a retention offer?
  3   Q. Do you recall anybody making a comment to you about       3   A. I don't recall. I think that there are -- I've been
  4     compensation that you thought was disrespectful of         4     at the university for 30 years and I don't recall
  5     your gender in the last 10 years?                          5     all the po -- all the woman who've left and why
  6   A. Can you say what you mean by "disrespectful"?             6     they've left.
  7   Q. A comment to which you took affront that --               7   Q. Let's go back just 10 years. Can you tell me any
  8     regardless of whether or not you had expressed it,         8     women who left the university to go to another
  9     that you thought was speaking to you negatively            9     institution where you thought the University of
 10     about your value or your accomplishments because of       10     Oregon could have retained them with a better offer.
 11     your gender.                                              11   A. Not at this moment.
 12   A. Defined that way, no.                                    12   Q. Okay. When we were talking about the disrespectful
 13   Q. Were you thinking about something that you -- that       13     comments, you've actually not seen Professor Keele
 14     you thought might have been responsive?                   14     for a very, very long period of time, right?
 15   A. There's two kinds of disrespect that -- about gender     15   A. That's correct.
 16     that I have observed and read about. One of them is       16   Q. Because I actually did my math wrong, so he's been
 17     to be very explicit and say, "Because you are a           17     gone 20 years, right?
 18     woman, you're less qualified in some way." Another        18   A. Possibly.
 19     kind is to deny the reality of a woman's experience       19   Q. Okay. And in those 20 years, did anybody -- does
 20     and often in a -- in a factually incorrect way.           20     any person come to mind as making comments that are
 21        So, for instance, I might have a conversation          21     of a similar flavor to the one that you put in your
 22     with a colleague who says, "Well, the reason women        22     complaint?
 23     are paid less is because they don't negotiate as          23         MS. MIDDLETON: Objection to the form of the
 24     well as men."                                             24     question.
 25        I would consider that -- I experience that as          25   A. Yeah, I'm -- I'm hard-pressed to say what "similar

                                                        127                                                              129
  1     disrespectful and factually incorrect.                     1     flavor" means.
  2   Q. Because in your experience women do negotiate as          2   BY MS. BARRAN:
  3     well?                                                      3   Q. Okay. Well, you complained about his comment as
  4   A. Because in my experience when women do negotiate          4     being -- would you have called it misogynist?
  5     well, they are often not successful, so.                   5   A. Yes.
  6   Q. So can you tell me the experience that informs the        6   Q. Okay. Has anybody made a misogynist comment to you
  7     statement that you just made? You said "in my              7     in the past 20 years since -- since Professor Keele
  8     experience," so I'm interested in what your -- what        8     has been gone?
  9     that experience is.                                        9   A. Yes.
 10   A. Well, for instance, my own experience.                   10   Q. Tell me the misogynist comments you've heard.
 11   Q. Which is what?                                           11   A. I don't recall an example right now.
 12   A. Requesting to have an equitable salary and seeing        12   Q. Any from -- can you recall any from a person in a
 13     year after year it's not.                                 13     position of authority over you?
 14   Q. Anything else?                                           14   A. Not at this moment.
 15   A. Well, it's secondhand, but from what Dare Baldwin        15   Q. Okay. I'm trying to make sure I understand how the
 16     described to me. I think she's a very competent           16     question of retention offers folds into your
 17     person, and from what she described, she competently      17     lawsuit, and if I am understanding your testimony
 18     attempted to negotiate her salary.                        18     correctly, and please correct me if I'm wrong, your
 19   Q. Do you know -- do you know any women who got outside     19     view is not that the university should not do
 20     offers and didn't get a retention offer from the          20     retention offers. Is that accurate?
 21     university?                                               21   A. That's a double negative.
 22   A. Any retention offer or -- I mean --                      22   Q. Okay, let me see if I can do it in something that's
 23   Q. Any.                                                     23     not a double negative.
 24   A. No.                                                      24         You, as the plaintiff in this lawsuit, agree
 25   Q. How many woman do you know who -- women faculty who      25     that it is appropriate for the university to do


                                                                                            33 (Pages 126 to 129)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                        Ex. A, Page 11 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                 Document 83-1          Filed 01/04/19        Page 12 of 19
FREYD v. UNIVERSITY OF OREGON                                                                         6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                         2/14/2018
                                                         130                                                            132
  1     retention offers?                                          1     offer? How would you study that?
  2   A. In some circumstances.                                    2   A. I'd do a survey.
  3   Q. What would those circumstances be?                        3   Q. And your survey would seek out what?
  4   A. A valuable faculty member for whom the university         4   A. Faculty members that experienced contemplating
  5     would suffer a loss should that person leave.              5     retention offers, engaging in retention
  6   Q. Can you think of any way to retain those potentially      6     negotiations, and ask them what factors mattered.
  7     departing faculty at the University of Oregon that         7   Q. Have you ever seen such research done?
  8     does not involve a retention offer?                        8   A. No.
  9   A. So when you say "retention offer," there's two            9   Q. Given your expectation as a professional in this
 10     meanings that come to mind. One is very specific to       10     field, what factors do you think would be listed in
 11     salary and one is the whole package.                      11     response?
 12         So if you mean specific to salary, then yes.          12   A. Well, first of all, I should say, as a researcher,
 13     If you mean that there be no -- no response from the      13     the first step I would do before designing a survey
 14     University of Oregon to indicate the value -- their       14     is I would conduct some interviews with people and
 15     support and value of that faculty member, I doubt         15     gather their experience and firsthand information.
 16     that the faculty member would stay.                       16     So I haven't -- don't have the benefit of those
 17   Q. Do you believe that making a -- that re --               17     interviews, and won't -- won't design as good a
 18         Do you believe the University of Oregon should        18     survey without that, but I would certainly ask about
 19     be limited to responding to a threat of departure by      19     salary, lab space, spousal hire, teaching load, if
 20     expressing love and affection but not more money?         20     they're untenured when they're going to come up for
 21   A. I didn't say that.                                       21     tenure.
 22   Q. Okay. I want to -- I want to make sure I understand      22         I mean there's any number of factors that are
 23     your position.                                            23     going to be important to different individuals in
 24         Is it your understanding that in most                 24     different times and in different ways that the
 25     circumstances retaining a faculty member with             25     university can respond on. Parking spaces.


                                                         131                                                            133
  1     another offer will require the University of Oregon        1   Q. And even drawing on your own experience, there were
  2     to pay them more?                                          2     factors that mattered to you when you moved and
  3   A. I don't even know that. There are many -- my              3     factors that didn't matter to you when you shut off
  4     understanding is that there are many factors that          4     conversations over the course of your tenure,
  5     determine whether somebody wants to stay at an             5     correct?
  6     institution or not, and each individual case -- the        6   A. Right.
  7     relative weighting of those factors is likely to           7   Q. Is there -- do you have any data to suggest that
  8     vary, and, therefore, in each individual case what         8     there is a common denominator to the -- to what
  9     the university -- how the university responds more         9     makes a retention offer attractive?
 10     or less may match what matters.                           10   A. No.
 11   Q. In the case of retention offers in general, is it        11   Q. If you were re -- responsible for designing an
 12     your understanding that they are widely varied?           12     appropriate retention offer for the university to
 13   A. Yes.                                                     13     use, are there considerations or factors that would
 14   Q. And some factors may or may not persuade somebody to     14     go into your plan to respond to a departure threat?
 15     stay?                                                     15   A. Presumably.
 16   A. Correct.                                                 16   Q. What would those --
 17   Q. And if you were to try to evaluate or analyze, you       17   A. This is a -- very hypothetical.
 18     would have to look at a multitude of factors to           18   Q. Mm-hm, sure.
 19     decide what motivated the faculty member's behavior?      19   A. So are you asking me to speculate about --
 20   A. Well, I'm not sure a multitude, because it would         20   Q. Sure. I want -- I want to know -- I mean you're a
 21     depend, but it -- it -- and for some people it            21     trained empirical researcher --
 22     really may be one factor, but for many people it may      22   A. Uh-huh.
 23     be more than one factor.                                  23   Q. -- and you have a lawsuit, and there is at least a
 24   Q. So as an empirical researcher, how would you study       24     suggestion in your lawsuit that retention offers are
 25     something like that, what matters in a retention          25     a point of contention for you. I mean if they're

                                                                                            34 (Pages 130 to 133)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                        Ex. A, Page 12 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                Document 83-1           Filed 01/04/19        Page 13 of 19
FREYD v. UNIVERSITY OF OREGON                                                                          6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                          2/14/2018
                                                        134                                                              136
  1     not, you can tell me you have no complaint about any       1     on one of the rankings -- national rankings I looked
  2     retention offers and I'll go on to another subject.        2     at, around 21, 22 in the country, and it's tied with
  3        MS. MIDDLETON: There's no question pending.             3     some other institutions at the same ranking, so to
  4        MS. BARRAN: There is a question pending.                4     have salaries at the University of Oregon psychology
  5   A. What's the question?                                      5     department on average similar to salaries at those
  6   BY MS. BARRAN:                                               6     other comparable universities.
  7   Q. Sure. Do you have a com -- do you have no complaint       7   Q. So you would try to peg compensation for faculty by
  8     about retention offers at the University of Oregon?        8     looking externally at similarly ranked departments?
  9   A. My complaint is about the equitability of our             9   A. I would -- I'm talking about creating the context in
 10     salaries, and to the extent that the university is        10     which people would be satisfied at the University of
 11     using an argument that retention enter -- retention       11     Oregon, and it's not just salary. It's the whole --
 12     offers are the determinant of salaries, then yes, I       12     it's the whole experience.
 13     have a complaint.                                         13         I would try to make a situation where people
 14   Q. If you were designing the retention offer, how do        14     were getting rewarded for their fulfillment of their
 15     you think the university can manage the retention of      15     job duties at the University of Oregon rather than
 16     an important faculty member, somebody like Professor      16     having to go get -- involve the time of other people
 17     Fisher, somebody like Professor Mayr, somebody like       17     to get an outside offer to get paid. So I would
 18     Professor Neville, who you think is important to the      18     create a system that was based on doing the job well
 19     university, what would you do other than give them        19     and rewarding it for doing the job well.
 20     more money?                                               20         Now, I do think that because we are a very
 21   A. I would -- I would find out how much it mattered to      21     strong department, it makes sense to be paying our
 22     them that their salary be equitable in the                22     faculty in a way similar to other strong
 23     department, because I would know that no matter what      23     departments.
 24     raise I got them to keep them, I would also have the      24   Q. Would you allocate the dollars within the department
 25     opportunity to raise other people's salary to an          25     any differently from your current merit system?


                                                        135                                                              137
  1     equitable level.                                           1   A. There would -- if -- yes, there would be equity.
  2   Q. Is there any other mechanism you can think of that        2   Q. And what does that mean?
  3     would address the concerns that you have about the         3   A. That means that we would all be more or less on the
  4     university's use of retention offers?                      4     regression line.
  5   A. So I believe the university could be doing something      5   Q. Based on time in -- time in position?
  6     that would be preventative. Retention offers come          6   A. Yes. And to the extent we -- we're departing --
  7     about in large part because people either are gaming       7     departing from that regression line, we would
  8     the system, they're doing it explicitly to get a           8     understand in what ways we had exceeded or failed to
  9     higher salary, or because they're not fully happy          9     meet the department standards.
 10     and they're considering going somewhere else.             10        So, for instance, somebody who always got an
 11         I -- I would support a system that provided           11     average or better-than-average merit rating would
 12     resources to people such that they did not feel the       12     not be below the merit line. That's a for instance.
 13     need to game the system and that they did not feel        13   Q. So -- but -- but you would start with, as a
 14     the need to entertain external offers or pursue           14     baseline, a lockstep seniority time in service?
 15     them.                                                     15   A. I didn't say lockstep. I was -- I would -- I would
 16   Q. What would that system be? Tell me what it would         16     include a regression line with seniority, and then
 17     look like.                                                17     demand that any departure from that regression line
 18   A. To reward people for their accomplishments to the        18     be clearly related to the -- the job performance.
 19     mission of the university and fulfilling their core       19        Now, I grant you that there can be a temporary
 20     job duties in an equitable way and one that was at        20     period where something's out of alignment. That's
 21     more -- comparable to other universities'                 21     the nature of the business. I'm talking about, over
 22     departments of a similar stature.                         22     time, the pattern.
 23   Q. You mean external market?                                23   Q. When you sat on the executive committee and you
 24   A. Well, I mean comparable to other departments. So         24     personally were a determinant of salaries, were the
 25     the University of Oregon psychology department is,        25     decisions of the executive committee, in your view,


                                                                                            35 (Pages 134 to 137)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                        Ex. A, Page 13 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                 Document 83-1          Filed 01/04/19        Page 14 of 19
FREYD v. UNIVERSITY OF OREGON                                                                          6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                          2/14/2018
                                                         138                                                             140
  1     equitable?                                                 1     variables, and no matter what enlightened values
  2   A. So I -- I don't know if I was personally a                2     people hold, these biases tend to show up. So I
  3     determinant of salaries. My job as an executive            3     don't think this is a matter of will power and
  4     committee member was to submit ratings on people,          4     sitting there and saying, "I'm going to personally
  5     and I believe -- I could be wrong, I think we wrote        5     correct for bias I can't even consciously monitor."
  6     little reports, but I could be wrong about that. We        6     I think this is structural. We know the bias is
  7     might have just done it numerically. And those             7     there, it's well documented, and so far nothing has
  8     numerical ratings were then used by the department         8     been done to correct for that bias.
  9     head to make recommendations which were then sent          9   Q. Is there any institution of which you're aware that
 10     on, I believe, for further analysis. So I was never       10     has such a structural correction?
 11     in charge of awarding dollars.                            11   A. Yes --
 12   Q. When you did that evaluation as a member of the          12   Q. Who?
 13     executive committee, was it your view that the final      13   A. -- although maybe not as wonderful of a structural
 14     decision when it came down was equitable?                 14     correction as I think we need.
 15   A. Yes and no.                                              15         So a number of universities have simply given
 16   Q. What's --                                                16     across-the-board raises to women who have been paid
 17   A. So it is my view, because there is a longstanding        17     less than comparable men just based on salary, just
 18     research literature on this, that many of the             18     fix it, just put them in line with the men.
 19     metrics we use to make evaluations are subject to         19   Q. So you would take out evaluations entirely as a
 20     bias, and it is my view that the University of            20     factor?
 21     Oregon fails to structurally correct for this bias.       21   A. No, I'm not saying that. You asked me if I know of
 22         An example is teaching evaluations. It's very         22     any, and I'm telling you what some universities do.
 23     well documented that women and male -- female and         23   Q. Yeah. So you would -- how many institutions do
 24     male teachers of comparable quality, on average, get      24     something like you just suggested?
 25     different teaching evaluations from students.             25   A. I have no count. I've read about particular


                                                         139                                                             141
  1     Teaching evaluations are one of the ways that the          1     institutions that do that.
  2     numerical amount for teaching quality is determined        2   Q. And do you personally think that that's an optimal
  3     in the merit process.                                      3     system for the concern that you have about the
  4         I believe there's bias occurring across                4     University of Oregon's evaluations?
  5     different domains and that there is no compensation        5   A. I think that the long-term solution is to figure out
  6     for that bias. In that sense, I don't think it was         6     how to compensate for bias and remove inequity. I
  7     equitable.                                                 7     don't think we want to get rid of evaluations
  8   Q. In -- in your case, did you evaluate your colleagues      8     because I think we do want to be rewarding people
  9     based on their teaching evaluations?                       9     for doing a worse or better job, so I don't want to
 10   A. That was one of the factors that I was instructed to     10     remove that.
 11     use in determining my evaluation of their teaching        11         In the short-term, I admire the university --
 12     quality.                                                  12     the courage of those universities to fix
 13   Q. And when you did your personal evaluation, did you       13     longstanding existing problems.
 14     correct for what you believed to be subjective bias?      14   Q. And in your view, in your fix to the University of
 15   A. I don't know -- I don't know. I don't know if you        15     Oregon's problems, would you just give raises to
 16     can even answer that question in an individual. You       16     women because of the belief that their teaching
 17     need a structural fix.                                    17     evaluations are biased?
 18   Q. What would that structural fix be, in your view?         18   A. I never said that.
 19   A. So for one thing, we would take the quantitative         19   Q. I'm asking.
 20     information we have on bias, and we would, as a           20   A. I don't know. I'm --
 21     community, figure out how to correct for it in some       21   Q. Would that be something you would -- you would
 22     quantitative way, because bias is occurring outside       22     recommend considering?
 23     of my conscious awareness or intentions.                  23   A. Considering? Sure. I'm not saying that I would --
 24         The research is clear, we all tend to be              24     this is -- I'm not going to say what the answer
 25     biased -- biased on a number of demographic               25     should be. There should be an answer.

                                                                                            36 (Pages 138 to 141)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                        Ex. A, Page 14 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                 Document 83-1          Filed 01/04/19        Page 15 of 19
FREYD v. UNIVERSITY OF OREGON                                                                          6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                          2/14/2018
                                                         142                                                              144
  1   Q. Have you known -- have you learned of any                 1   A. No.
  2     institution that has what you believe to be the            2   Q. Any of your colleagues in the psychology department
  3     answer for this issue of subconscious bias?                3     who have had outside offers, did you think any of
  4   A. I think some institutions have a process for fixing       4     those colleagues weren't legitimately considering an
  5     inequities even if they don't know how to stop them        5     outside offer?
  6     from arising, and fixing them faster, as opposed to        6   A. I -- I didn't think they were or they weren't. I
  7     letting them grow and accumulate over time.                7     don't have that level of information about what they
  8   Q. Who would those institutions be?                          8     were thinking.
  9   A. Well, these ones that have -- just have used the          9   Q. When -- when somebody says something accusatory like
 10     pure salary fix, which I'm not sure is the best           10     "gaming the system," have you ever said, "Let's find
 11     solution.                                                 11     out first if it's true that people are really doing
 12         But I -- I recently learned about a procedure         12     that"?
 13     at a university involving when faculty detect an          13   A. No. I have read that people say that their
 14     inequity based on gender, race, or other protected        14     department heads have told them if they want a
 15     class, a very specific way they can submit that           15     salary raise they have to get an outside offer.
 16     information and a very specific process to -- to          16   Q. And do you know whether -- do you know any names
 17     investigate and, I've been told, then to -- to make       17     associated with that?
 18     adjustments.                                              18   A. No.
 19   Q. Do you know which institution this is?                   19   Q. Has anybody told you that?
 20   A. Wayne State.                                             20   A. I have read that, but I don't have recollection of
 21   Q. Is anybody else doing something like that?               21     names.
 22   A. I don't know.                                            22   Q. I mean has anybody ever told you, when you have --
 23   Q. It sounds -- and correct me if I'm wrong. It sounds      23        When you have talked about your compensation,
 24     like these are things that are being tried right          24     has anybody specifically told you that you needed to
 25     now. Is that an accurate summary?                         25     go get an outside offer?


                                                         143                                                              145
  1   A. Tried?                                                    1   A. I don't recall.
  2   Q. They're -- they're new?                                   2        MS. BARRAN: Let's go off the record for a
  3   A. Oh, I have no idea how long they've been doing that.      3     second. What's your pleasure?
  4   Q. It's your belief that there is a structural fix of        4        THE VIDEOGRAPHER: Off the record at 12:34.
  5     some kind that has been tested by time and the             5        (A recess was taken from 12:34 to 1:22.)
  6     collection of data?                                        6        THE VIDEOGRAPHER: Back on the record at 1:22.
  7   A. I don't know.                                             7   BY MS. BARRAN:
  8   Q. You said that some people gamed the system. Can you       8   Q. Professor Freyd, we're back on the record after a
  9     tell me the names of the people who have gamed the         9     short recess for lunch.
 10     system?                                                   10        Do you know of any data to suggest that
 11   A. No.                                                      11     psychology professors from University of Oregon are
 12   Q. Do you know that there are people who have gamed the     12     being recruited under circumstances that you think
 13     system?                                                   13     constitute gender bias?
 14   A. I have heard it discussed in conversation many           14   A. Recruited to come into the department?
 15     times, but I don't have firsthand information.            15   Q. Either, recruited in or out.
 16   Q. Have you heard any names attached to the idea of         16   A. Not that I know of.
 17     gaming the system?                                        17   Q. You were testifying prior to the break about how to,
 18   A. No.                                                      18     in your view, handle some of the salary concerns
 19   Q. As -- as you sit here today in your lawsuit, can you     19     that emanate from the retention needs or concerns of
 20     tell us anybody you believe in your heart has gamed       20     the university, and we had been talking about your
 21     the system by trying to get an outside offer?             21     thoughts about making people feel like they don't
 22   A. No.                                                      22     need to leave.
 23   Q. When Dare Baldwin went out and was negotiating, did      23        I want to ask you this question. For -- for
 24     you have any sense that she was gaming the system         24     those faculty members who want the money, do you
 25     just to get a raise?                                      25     have an alternate plan for the University of Oregon


                                                                                            37 (Pages 142 to 145)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                        Ex. A, Page 15 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                 Document 83-1          Filed 01/04/19        Page 16 of 19
FREYD v. UNIVERSITY OF OREGON                                                                          6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                          2/14/2018
                                                         154                                                              156
  1     teaching in broad ways, and then there's specific          1     different from what you are plotting?
  2     ways that that gets fulfilled.                             2   A. Well, at least one factor, yeah.
  3         And a way that the university could decide how         3   Q. Do you know what that factor is?
  4     much to pay me is to evaluate the quality of my            4   A. No.
  5     contributions and the way I'm assigned to do them          5   Q. Have you ever tried to do your charts and your
  6     and determine what I should be paid based on my            6     analysis using different charts to see if there is a
  7     seniority and the quality of my contributions.             7     factor that puts you right on the regression line?
  8   Q. And under those circumstances, is it your contention      8   A. And I wouldn't -- that's not the way analysis works.
  9     that the university would no longer have to make           9   Q. I'm just asking if you've ever done that.
 10     retention offers?                                         10   A. No, that would be working from the result and trying
 11   A. I -- I would assume they would not have to do it as      11     to -- no.
 12     often. I can't -- I can't say they'd never have to,       12   Q. When you -- if you worked from the result, might you
 13     but I would assume it would reduce the number of          13     be able to predict what was used to get there?
 14     times they have to do it.                                 14   A. I wouldn't know how, because I'd have to know
 15   Q. And when you say that the university would have to       15     what -- what variables to be regressing. You -- you
 16     compensate people based on the performance on the         16     predict an outcome based on variables. I wouldn't
 17     job duties, what in the last year has the university      17     know what variables to put into it.
 18     not done that would deviate from what you think they      18   Q. When you look at the compensation of the people that
 19     should do?                                                19     you have been speaking of, the males you've been
 20   A. So we go through a process of merit evaluation           20     speaking of, when you plot the regression, do you --
 21     where, in theory, they are evaluating us based on         21     do you control for the fact that you are a member of
 22     these job duties. Every time I've ever been told --       22     the bargaining unit and Phil Fisher is not?
 23     I went through a merit evaluation I've been told I        23   A. No.
 24     had an above average for the department merit             24   Q. Do you control for the fact that you are a member of
 25     rating.                                                   25     the bargaining unit and Ulrich Mayr is not?


                                                         155                                                              157
  1         So if merit -- if this process was actually            1   A. No.
  2     what we were doing as our determinant of our               2   Q. It is true that neither of those faculty members are
  3     salaries, my salary would not be below that                3     members of your bargaining unit?
  4     regression line. So they're doing it, but they're          4   A. At this moment the bargaining unit has a very
  5     doing something else, aren't they, in order to             5     strange role, and so people can move in and out of
  6     actually change people's compensation? They're             6     the bargaining unit.
  7     doing something that's not determined by the stated        7   Q. I understand that. Can you answer my question?
  8     process for evaluating merit.                              8   A. What was the question?
  9   Q. What is, in your belief, the reason that your salary      9   Q. Sure. Is Phil Fisher in the bargaining unit?
 10     falls below -- strike that. Let me ask you it this        10   A. I don't think so, but I don't know for sure.
 11     way.                                                      11   Q. And is Ulrich Mayr in the bargaining unit?
 12         What regression line are you speaking of? What        12   A. No, department heads cannot be in a bargaining unit.
 13     are the -- what are the components of the regression      13   Q. You have also asked for full back pay, compensatory
 14     line that you were just testifying about?                 14     damages, and some additional relief. Can you tell
 15   A. Well, of course, as you know, we've looked at it         15     me, what is the amount of back pay that you believe
 16     various different ways, we now being -- including         16     that you are entitled to in this lawsuit?
 17     the department itself. Some measure of seniority          17   A. I can't give you a dollar figure.
 18     and salary on the Y axis, seniority on the X axis,        18   Q. Can you tell me for the last calendar year what
 19     and a regression of those -- those two variables.         19     amount you think that you are entitled to?
 20   Q. Does that say to you that the university is using a      20   A. I can't do that either. I want an equitable salary.
 21     different variable from the ones you were plotting?       21   Q. What does that mean?
 22   A. Well, if it was just seniority everybody would be on     22   A. That means one that is not divergent from my
 23     a -- on a straight line.                                  23     colleagues who have similar achievements and
 24   Q. Does the result you just described speak to you in a     24     seniority as me.
 25     way that says the university uses a factor that is        25   Q. Does that mean you are asking for exactly what Phil


                                                                                            40 (Pages 154 to 157)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                        Ex. A, Page 16 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                 Document 83-1             Filed 01/04/19        Page 17 of 19
FREYD v. UNIVERSITY OF OREGON                                                                             6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                             2/14/2018
                                                         202                                                                 204
  1        THE VIDEOGRAPHER: Back on the record at                 1          MS. MIDDLETON: Same objection.
  2     approximately 3:02.                                        2     A. Yeah, my problem is "comparable" is such a ranging
  3   BY MS. BARRAN:                                               3       thing, so, I mean --
  4   Q. Professor Freyd, in your complaint, you have alleged      4     BY MS. BARRAN:
  5     that the university is paying you at a rate less           5     Q. Yeah, it's -- it's in your complaint.
  6     than it pays to men for work of comparable                 6     A. Okay. I mean there -- the department of
  7     character. When you speak of "work of comparable           7       psychology -- my colleagues in the department of
  8     character," are you speaking about the faculty in          8       psychology have the most similar job to mine.
  9     the psychology department?                                 9     Q. You would not compare your wages, for example, to
 10   A. Yes.                                                     10       somebody in economics?
 11   Q. And do all the faculty in the psychology department      11     A. Not in particular to economics, no.
 12     do work of comparable character to you?                   12     Q. Biology?
 13   A. Well, I was speaking about full professors.              13     A. I wouldn't in any -- any one department, that
 14   Q. So thinking generally, though, do all the faculty in     14       wouldn't make any sense at all.
 15     the department of psychology do work of comparable        15     Q. Humanities?
 16     character to you regardless of their status?              16     A. No.
 17   A. Broadly --                                               17     Q. And they make less than you anyway.
 18        MS. MIDDLETON: Objection to the extent it              18     A. Yeah.
 19     calls for a legal conclusion.                             19     Q. Dramatically less, right?
 20   A. Oh, yeah, I -- I -- this may be a technical phrase,      20     A. Right.
 21     but broadly we all have the same job duties.              21     Q. So I just -- I want to make sure that we're all
 22   BY MS. BARRAN:                                              22       clear that we are talking about the department of
 23   Q. And that would include even associate professors all     23       psychology at University of Oregon.
 24     the way up to full professors, you would do               24     A. Correct.
 25     basically the same things?                                25     Q. Okay, thank you.


                                                         203                                                                 205
  1   A. Yes.                                                      1           You say that you have suffered emotional
  2   Q. But your particular lawsuit relates to full               2       distress for which you are seeking recovery in this
  3     professors in the psychology department?                   3       lawsuit. I want you to describe for me what you're
  4   A. Yes.                                                      4       talking about. What -- what is your emotional
  5   Q. Okay, thank you.                                          5       distress for which you believe you're entitled to
  6        Just as a corollary to that, is there anybody           6       compensation?
  7     else at the University of Oregon outside of the            7     A. Well, being paid less than my male colleagues is
  8     psychology department that you think does work of          8       embarrassing, it's humiliating, and it's painful.
  9     comparable character to you?                               9     Q. Have you had any kind of treatment at all for any of
 10   A. Is this some technical term, "comparable character,"     10       the embarrassment, humiliation, or pain that you
 11     that I have to have defined?                              11       believe that you have experienced from being paid
 12   Q. I can define it for you.                                 12       less than males?
 13   A. Okay.                                                    13     A. No.
 14   Q. Does it -- does it require the same skill, effort,       14     Q. Have -- have you had that -- do you think that the
 15     responsibility, general duties?                           15       males who earn less than you have the same reaction
 16        MS. MIDDLETON: Again, I'm going to object to           16       to earning less than you?
 17     the extent it calls for a legal conclusion, but you       17     A. I have no idea how they feel.
 18     can answer the question.                                  18     Q. Do you think that, in the end, all the faculty
 19   A. Okay. I mean there's particular skills in the field      19       should just earn the same amount of money?
 20     of psychology that only my colleagues in psychology       20     A. I think that we should be paid commensurate with our
 21     have.                                                     21       seniority and our contributions.
 22   BY MS. BARRAN:                                              22     Q. Are there any male faculty in the department of
 23   Q. Okay. So as you think back as a layperson, the only      23       psychology who you believe should be paid more than
 24     people who could be divined as having a job that is       24       others who perform comparable work?
 25     comparable to yours are psychologists?                    25           So as you look at the department of psychology,


                                                                                               52 (Pages 202 to 205)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                        Ex. A, Page 17 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                Document 83-1              Filed 01/04/19        Page 18 of 19
FREYD v. UNIVERSITY OF OREGON                                                                             6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                             2/14/2018
                                                         266                                                                268
  1     might want to move to other institutions?                  1     Q. Do you know one way or the other the process that
  2   A. Mm-hm.                                                    2       Nick Allen may have gone through?
  3   Q. You have --                                               3     A. No.
  4   A. Yes.                                                      4     Q. When you've talked about your other colleagues in
  5   Q. In -- in that regard, are you able to tell me any of      5       the department, is it your belief that all of the
  6     the institutions that you might have been able to          6       women who are full faculty -- who are full
  7     get an offer for?                                          7       professors in the psychology department could move
  8   A. No.                                                       8       to institutions that have higher compensation levels
  9   Q. Do you disagree that the University of Oregon needs       9       for psychology professors if they wanted to?
 10     to retain nationally competitive faculty?                 10     A. I don't know enough about the different compensation
 11   A. I believe that the University of Oregon needs to         11       levels at different universities to be able to
 12     have on its staff nationally recognized faculty, and      12       answer that question.
 13     it can do that either by retaining those faculty who      13     Q. So who are the -- who are the other women presently
 14     are here or hiring new faculty who are that capable.      14       who are full faculty --
 15   Q. When you hire new faculty, is there a start-up cost      15     A. Sara Hodges --
 16     associated with bringing them to the university?          16     Q. -- full professors?
 17   A. There can be.                                            17     A. Sara Hodges, Dare Baldwin, and Holly Arrow.
 18   Q. And can that sometimes be the building of a lab and      18     Q. Of those, how many of them have had outside offers
 19     equipping of a lab?                                       19       already?
 20   A. It can be.                                               20     A. I'm aware that Dare Baldwin has.
 21   Q. Do you have any idea what the cost of equipping a        21     Q. Do you have any belief that Holly Arrow would have
 22     lab can be?                                               22       difficulty obtaining an outside offer?
 23   A. It ranges tremendously.                                  23     A. From -- no. I mean she -- she's described having
 24   Q. Would there be circumstances where paying more money     24       approaches as well. I -- you know, I don't know.
 25     to an existing faculty member would be cheaper than       25     Q. Has she ever expressed to you why she hasn't


                                                         267                                                                269
  1     recruiting and bringing in a new faculty member to         1       followed up on those?
  2     do something similar?                                      2     A. Yes.
  3   A. Well, yes, and also we also are always hoping to          3     Q. Can you tell me what's -- tell me what circumstances
  4     have the best faculty we can get, and so, equally,         4       she has told you argue against her moving.
  5     if not a more important consideration besides just         5     A. So I believe she had an interest in the London
  6     the pure cost, is can we -- are we in a position to        6       School of Economics, and I believe she decided she
  7     recruit a faculty member of this caliber should this       7       wanted to come back -- she was visiting there, she
  8     other one leave.                                           8       wanted to come back to Oregon. I don't remember
  9   Q. When you are recruiting faculty of the caliber of         9       why. I just don't remember.
 10     your current psychology department, given its             10     Q. Was it something that related to her -- do you know
 11     ranking, to get somebody of that caliber, do you          11       whether it was something that related to her work?
 12     find that other institutions typically pay them more      12       Was it something related to the weather in London?
 13     than the University of Oregon scale?                      13       What?
 14   A. Often, yes.                                              14     A. I just don't know. She was married at the time.
 15   Q. Do you know any -- do you have any information           15       I -- I don't know.
 16     whether the University of Oregon goes through a           16     Q. Is that the only time you've ever spoken to her
 17     process to review the validity of the offer that a        17       about the possibility of her taking an offer
 18     salary -- that a faculty member presents?                 18       someplace else?
 19   A. You mean like whether there's -- the outside offer       19     A. That's the only time I remember.
 20     is really serious?                                        20     Q. Okay. And Sara has -- has or has not had an offer?
 21   Q. Right, and whether they're really serious about it.      21     A. I don't know; she's not told me.
 22   A. I don't know of any -- I don't know what they do.        22     Q. Have you had any conversations with her about
 23   Q. Do you know one way or the other the process that,       23       whether she would seriously entertain an offer from
 24     for example, Dr. Fisher has gone through?                 24       another institution?
 25   A. No.                                                      25     A. No.

                                                                                              68 (Pages 266 to 269)
                           Aufdermauer Pearce Court Reporting, Inc.
                                         503-545-7365
                                                                                        Ex. A, Page 18 of 19
                                                                Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC               Document 83-1              Filed 01/04/19             Page 19 of 19
FREYD v. UNIVERSITY OF OREGON                                                                                       6:17-cv-448-MC
JENNIFER JOY FREYD                                                                                                       2/14/2018
                                                       302                                                                      304
  1     answer that question and then I'll terminate.             1           FREYD vs. UNIVERSITY OF OREGON
  2   A. I -- I see no basis for my salary to be less than        2           DEPOSITION OF JENNIFER JOY FREYD
  3     all those men's salary, considering seniority.            3    PAGE LINE           CORRECTION TO TRANSCRIPT
  4         MS. BARRAN: Okay. I'm at seven hours. I am            4    ________________________________________________________
  5     not ending the deposition. I may, given the scope         5    ________________________________________________________
  6     of the lack of knowledge on some things, request the      6    ________________________________________________________
  7     Court for additional time, but I understand that we       7    ________________________________________________________
  8     are at seven house at this point.                         8    ________________________________________________________
  9         MS. MIDDLETON: Terrific. Why don't we take a          9    ________________________________________________________
 10     break and go off the record.                             10    ________________________________________________________
 11         THE VIDEOGRAPHER: Off the record at 5:40.            11    ________________________________________________________
 12         (A recess was taken from 5:40 to 5:43.)              12    ________________________________________________________
 13         MS. MIDDLETON: Back on the record.                   13    ________________________________________________________
 14         We'd like to have Professor Freyd read and sign      14    ________________________________________________________
 15     the deposition.                                          15    ________________________________________________________
 16                                                              16

 17                                                              17         I hereby certify that I have read the
 18        (DEPOSITION ADJOURNED at 5:43 p.m.)                   18      deposition transcript of my testimony, and that the
 19                                                              19      transcription, together with any corrections noted
 20                                                              20      above, is a true and accurate record of my testimony
 21                                                              21      given at the time and place noted.
 22                                                              22

 23                                                              23

 24                                                              24                       _________________________
 25                                                              25                       JENNIFER JOY FREYD


                                                       303
  1            C E R T IFIC AT E
  2
  3        I, Tamara Aufdermauer Pearce, Oregon CSR No.
  4    90-0199, Washington CCR No. 2141, do hereby certify
  5    that JENNIFER JOY FREYD personally appeared before
  6    me at the time and place mentioned in the caption
  7    herein; that the witness was by me first duly sworn
  8    on oath and examined upon oral interrogatories
  9    propounded by counsel; that said examination,
 10    together with the testimony of said witness, was
 11    taken down by me in stenotype and thereafter reduced
 12    to typewriting; and that the foregoing transcript,
 13    pages 1 to 302, both inclusive, constitutes a full,
 14    true and accurate record of said examination of and
 15    testimony given by said witness, and of all other
 16    proceedings had during the taking of said deposition
 17    and of the whole thereof, to the best of my ability.
 18        Witness my hand at Portland, Oregon, this 26th
 19    day of February, 2018.
 20
 21           _______________________________________
 22           TAMARA AUFDERMAUER PEARCE
 23           OCSR No. 90-0199 Expires: 12/31/2020
 24           WCCR No. 2141 Expires: 12/01/2018
 25


                                                                                                    77 (Pages 302 to 304)
                          Aufdermauer Pearce Court Reporting, Inc.
                                        503-545-7365
                                                                                       Ex. A, Page 19 of 19
                                                               Decl. of P. Barran in Support of Reply Memo
